Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 6 June 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 6th June 1782
Sir

In consequence of Mr. van Staphorst’s information, that your Excellency did intend to come in town Monday or Theusday, we got the translation of the bond performed in better English; whch. we now inclose to submit to your Excellency’s approbation.
We shall be glad to Learn the Same, and to have this translation returned to us, with your Excellency’s advice of the day, you are pleased to fix for passing the bonds here, whch. requires all possible Speed, because we are desired by Several persons, who have their money ready to deliver the bonds, and that it’ll much contribute moreover to engage other Subscribers.
We have the honour to remain most respectfully Sir Your Excellencys most Humble and most Obedient Servants

Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & fÿnje

